Title: To George Washington from Colonel Timothy Pickering, 25 October 1778
From: Pickering, Timothy
To: Washington, George


          
            Sir
            Hartford Octr 25. 1778.
          
          This morning it occurred to me that very little if any of the cloathing at Springfield had been sent forward to the main army; and that as six brigades will perhaps remain here or in the neighbourhood for some time; or at least may not return soon to the westward, it may be best to order a sufficiency of the cloathing for them to be stopped, which will save an expensive carriage of a hundred miles. As the adopting this measure will depend on events at present uncertain, I only hint it for your Excellency’s consideration; that in case circumstances should admit of it, an expedient attended with such apparent advantages may not be overlooked. I deld your letter to Govr Trumbull last evening as soon as I arrived. I have the honor to be your Excellency’s most obedient servant
          
            Tim. Pickering
          
        